Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is further noted that applicant has only claimed convexly formed and not any particular convex surface as convexly curved or convexly with an apex or etc.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has filed claims that have many error. This has been explained in an interview to applicants’ representative. Below show examples, please check entire and all claims.
Claim 5, entire claims, the claim is not clear in view of the specification paragraph 0070. Furthermore if the sealing edges 58 are provided on each side of the circumferential groove, how does a groove be fluidly connected with a circumferential groove or how does a through bore disposed underneath the end face open on both ends? 

Claim 18, unclear what applicant is trying to claim since claim 1 already claims a seal arrangement.
This application includes one or more claim limitations that do not use the word “means of elastically deformable connecting section,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1, hence all claims 1-9 and 11-18 are rejected under 112.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As best understood, the claims are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winn (US. 4,344,631).
Winn discloses a seal arrangement comprising: a first and a second machine part which are arranged spaced apart from one another with the formation of a sealing gap and can be moved relative to one another about a movement axis (see entire document), a seal element (e.g. figure 1) with a base section (e.g. figures) which is held by a seal holding structure (e.g. 10) of one of the two machine parts; and the seal element having a sealing head (e.g. head having 36), the seating head having an end face convexly formed in cross section (e.g. figures), the sealing head having a sealing section (e.g. section having tread left of 36), the sealing section  abuts in a dynamically sealing manner against a sealing surface of the respective other machine part in order to seal a high-pressure side H of the sealing gap with respect to a low-pressure side N,  wherein the sealing section is an annular tread (e.g. the tread located left of 36) which extends away from the sealing head and towards the sealing surface of the respective other machine part, the annular tread is a continuous running surface (e.g. see figures), wherein the seal element is provided on the high-pressure side with at least one flow element in the form of: a groove (e.g. grooves 34) arranged at the end face which is open toward the sealing surface of the respective other machine part, the groove extending in a direction at least partially axial to the movement axis, wherein the groove is fluidly connected with a circumferential groove (e.g. 36) formed in .


    PNG
    media_image1.png
    481
    529
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Yang et al (e.g. 6,513,812). The below rejection also applies to claim 11, when applicant claims that the entire connection section is nonlinear.
Winn discloses the invention as claimed above but fails to disclose the sealing head has a holding structure on both sides of the connecting section, i.e., on the low pressure side and the high pressure side, wherein in both holding structures an elastically deformable preloading element is arranged; or the holding structure arranged on the low pressure side is a support ring and in the high pressure side an elastically deformable preloading member is arranged. Yang teaches a sealing arrangement where one element is formed with deformable element and a sealing head (figure 5 or 6), further teaches to have a sealing element (figures 3-4) that is connected by non-linear elements for a connection section (e.g. 70) and the sealing head has a holding structure on both sides of the connecting section, i.e., on the low pressure side and the high pressure side, wherein in both holding structures an elastically deformable preloading element is arranged; or the holding structure arranged on the low pressure side is a support ring (74) and in the high pressure side an elastically deformable preloading member is arranged (e.g.78). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the sealing arrangement of Winn to have connecting section that is entirely non linear  and the sealing head having an additional member so that each side of st and 2nd members do to non-linear connecting section (e.g. this is inherent since the snake like connecting section can extend along large gaps) and/or to provide multiple contacting sealing elements as shown in figure 3 of Yang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sedlar teaches to have elements 24 that are circumferentially spaced to provide different resiliency.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675